DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.   See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-5 are objected to because of the following informalities:  Since the claim directed to method of manufacturing a rotor, however claim recited structural elements such as “a rotor of a rotating electrical machine including a magnet and a rotor core forming storage space for storing the magnet, the rotor core forming an opening connected to the storage space”, without of how the structural related elements above are formed.    It is suggested that the above features should be incorporated in to the base claim 1 after the preamble as follows form:
	--“method of manufacturing a rotor of a rotating electrical machine comprising:
	providing a magnet and a rotor core having an opening and storage space for storing the magnet, wherein the opening connected to the storage space;”--.   
	The phrases: “a first step of”(claim 1, line 4); “a second step of”(claim 1, line 6) ; “a third step”(claim 1, line 7); “a fourth step”(claim 1, line 9) should be deleted.
	Since the changes as suggested above (claim 1) should be applied to same to the rest of the claims 2-5, therefore, the following changes are suggested:

	“forms” (claim 2, line 4) should be changed to:--“comprises”--.
	 “ the first step discharges” (claim  2, line 6) should be updated to:--“ the covering  further comprising discharging”--.
	“the second step injects” (claim 4, line 9) should be updated to :--“the putting the adhesive comprising injecting “--
	“the first step presses”(claim 5, line 3) should be updated to:--“the covering  further comprising pressing “--.
	 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 2, 3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“an adhesive “ (claim 2, line 7) should be updated to:--“the adhesive”--.
“is disposed” (claim 3, line 4) should be rewritten into positive method limitation  (i.e., disposing . . .”).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Masubuchi et al (20140375165) herein after the ‘165 or in an alternative is/are rejected under 35 U.S.C. 103 as being unpatentable over Masubuchi et al in view of Nagai et al (20160134179).
	Masubuchi et al discloses the claimed method of manufacturing a rotor of a rotating electrical machine including a magnet and a rotor core forming storage space for storing the magnet, the rotor core forming an opening connected to the storage space, the method comprising:
covering at least part of the opening with a first jig  23 and a second jig  21 having a non-adhesive resin film (see Figs. 3-4);
putting an adhesive 15 into the storage space 13 (see Fig. 4, discussed at pars. 0026-0027);

separating the first jig and the second jig from the adhesive (see product by process of Figs. 1-2).


    PNG
    media_image1.png
    600
    583
    media_image1.png
    Greyscale


If argues that the Masubuchi do not teach the claimed “non adhesive film covering film associated with a first and second jig” and the “separating the first jig and the second jig from the adhesive”.  Then refers to Nagai, Figs. 1-9 for the teaching of separating the first jig 18 and the second jig 17 coating with a coating material (release agent as non adhesive film covering, see par. 0038); and the releasing or separating the first jig 18 and the second jig 17 to form the rotor (see Figs. 1-2).   Therefore, 
	Limitations of claims 3 and 5 are also met as same rationale as the base claim 1.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masubuchi et al /Nagai et al in view of Kazutoshi (2007282392).
	Masubuchi et al discloses the claimed method of manufacturing a rotor of a rotating electrical machine including a magnet and a rotor core forming storage space for storing the magnet, the rotor core forming an opening connected to the storage space, the method comprising:
covering at least part of the opening with a first jig  23 and a second jig  21 having a non-adhesive resin film (see Figs. 3-4);
putting an adhesive 15 into the storage space 13 (see Fig. 4, discussed at pars. 0026-0027);
curing the adhesive in a state of being in contact with the non-adhesive resin film to form a plane surface facing an end ring of the rotating electrical machine (see par. 0032, curing by harden).
If argues that the Masubuchi/Nagai do not teach the claimed “separating the first jig and the second jig from the adhesive”.  Then refers to Kazutoshi, Figs. 3-4 for the teaching of separating the first jig 39 and the second jig 31/40/42 from the adhesive.   Therefore, it would have been obvious at the time of the effective filing date of the invention to employ the teaching of Kazutoshi  as discussed above onto the invention of Masubuchi in order to form a rotor which meet manufacturing requirements 
	Limitations of claims 3 and 5 are also met as same rationale as the base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








mt